Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2018

                                     No. 04-18-00334-CV

                                    Paulette BARIBEAU,
                                          Appellant

                                               v.

                            HILL COUNTRY PARTNERS, L.P.,
                                      Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-08378
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        Court reporter Amy Hinds filed a notification of late record on September 18, 2018. The
notification does not request an extension of time. Pursuant to this court’s order dated
September 17, 2018, Hinds is required to file status reports on September 21 and 27, and the
completed record is due October 1, 2018. As our previous order advised, the court will not grant
further extensions. Accordingly, the court takes no action on the notification of late record.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court